Name: Decision No 4/1999 of the Association Council between the European Communities and their Member states , of the one part, and the Republic of Lithuania, of the other part, of 26 May 1999 adopting the necessary rules for the implementation of Article 64(1)(i), (1)(ii) and (2) of the European Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part
 Type: Decision
 Subject Matter: European construction;  competition;  Europe
 Date Published: 1999-06-23

 Avis juridique important|21999D0623(03)Decision No 4/1999 of the Association Council between the European Communities and their Member states , of the one part, and the Republic of Lithuania, of the other part, of 26 May 1999 adopting the necessary rules for the implementation of Article 64(1)(i), (1)(ii) and (2) of the European Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part Official Journal L 156 , 23/06/1999 P. 0033 - 0036DECISION No 4/1999 OF THE ASSOCIATION COUNCILbetween the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other partof 26 May 1999adopting the necessary rules for the implementation of Article 64(1)(i), (1)(ii) and (2) of the European Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part(1999/411/EC, ECSC, Euratom)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part(1), signed on 12 June 1995, and in particular Article 64(3) thereof,Whereas pursuant to Article 64(3) of the Europe Agreement the necessary rules for the implementation of Article 64(1) and (2) thereof should be adopted by the Association Council,HAS DECIDED AS FOLLOWS:Article 1The necessary rules implementing Article 64(1)(i), (1)(ii) and (2) of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part, as set out in the Annex to this Decision, are hereby adopted.Article 2This Decision shall be published in the Official Journal of the European Communities and Valstybes Zynios (Lithuanian Official Journal).Article 3This Decision shall enter into force on the day of its adoption.Done at Brussels, 26 May 1999.For the Association CouncilThe PresidentA. SAUDARGAS(1) OJ L 51, 20.2.1998, p. 3.ANNEXIMPLEMENTING RULES FOR COMPETITION PROVISIONS APPLICABLE TO UNDERTAKINGSImplementing rules for the application of the competition provisions applicable to undertakings provided for in Article 64(1)(i), (1)(ii) and (2) of the European Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part:Article 1General principleCases relating to agreements between undertakings, decisions by associations of undertakings and concerted practices between undertakings which have as their object or effect the prevention, restriction or distortion of competition as well as to abuses of a dominant position in the territories of the Community or of Lithuania as a whole or in a substantial part thereof, which may affect trade between the Community and Lithuania shall be settled according to the principles contained in Article 64(1) and (2) of the Europe Agreement.For this purpose, these cases are dealt with by the Commission of the European Communities (DG IV) on the Community side and the State Competition and Consumer Protection Office (SCO) on the Lithuanian side.The competences of the EC Commission and the Lithuanian State Competition and Consumer Protection Office to deal with these cases shall flow from the existing rules of the respective legislation of the Community and Lithuania, including where these rules are applied to undertakings located outside the respective territory.Both authorities shall settle the cases in accordance with their own substantive rules, and having regard to the provisions set out below. The relevant substantive rules of the authorities are the competition rules of the Treaty establishing the European Community as well as the European Coal and Steel Community Treaty including the competition-related secondary legislation, for the EC Commission and the Law on Competition and relevant by-laws, for the Lithuanian State Competition and Consumer Protection Office.ECONOMIC ACTIVITIES UNDER THE EC TREATYArticle 2Competence of both competition authoritiesCases under Article 64 of the Europe Agreement which may affect both the Community and the Lithuanian market and which may fall under the competence of both competition authorities shall be dealt with by the EC Commission and the State Competition and Consumer Protection Office, according to the rules under this Article.2.1. Notification2.1.1. The competition authorities shall notify to each other those cases they are dealing with, which, according to the general principle laid out in Article 1, appear to fall also under the competence of the other authority.2.1.2. This situation may arise in particular in cases concerning activities that:- involve anti-competitive activities carried out in the other authority's territory,- are relevant to enforcement activities of the other competition authority,- involve remedies that would require or prohibit conduct in the other authority's territory.2.1.3. Notification under this Article shall include sufficient information to permit an initial evaluation by the recipient party of any effects on its interests. Copies of the notifications shall be submitted on a regular basis to the Association Council.2.1.4. Notification shall be made in advance, as soon as possible and at the latest at the stage of an investigation still far enough in advance of the adoption of a settlement or decision, so as to facilitate comments or consultations and to enable the proceeding authority to take into account the other authority's views, as well as to take such remedial actions it may find feasible under its own laws, in order to deal with the case in question.2.2. Consultation and comityWhenever the EC Commission or the State Competition and Consumer Protection Office consider that anticompetitive activities carried out on the territory of the other authority are substantially affecting important interests of the respective Party, it may request consultation with the other authority, or it may request that the other Party's competition authoritiy initiate any appropriate procedures with a view to taking remedial action under its legislation on anticompetitive activities. This is without prejudice to any action under the requesting Party's competition law and does not hamper the full freedom of ultimate decision of the authority so addressed.2.3. Finding of an understandingThe competition authority so addressed shall give full and sympathetic consideration to such views and factual materials as may be provided by the requesting authority and, in particular, to the nature of the anticompetitive activities in question, the enterprises involved and the alleged harmful effects on the important interests of the requesting Party.Without prejudice to any of their rights or obligations, the competition authorities involved in consultations under this Article shall endeavour to find a mutually acceptable solution in the light of the respective important interests involved.Article 3Competence of one competition authority only3.1. Cases falling under the exclusive competence of one competition authority, in accordance with the principle laid down in Article 1, and which may affect important interests of the other Party, shall be handled having regard to the provisions set out in Article 2, and taking account of the principles set out below.3.2. In particular, whenever one of the competition authorities undertakes an investigation or proceeding in a case which is found to affect important interests of the other Party, the proceeding authority shall notify this case to the other authority, without formal request by the latter.Article 4Request for informationWhenever the competition authority of a Party becomes aware of the fact that a case, falling also or only under the competence of the other authority, appears to affect important interests of the first Party, it may request information about this case from the proceeding authority.The proceeding authority shall give sufficient information to the extent possible and at a stage of its proceedings far enough in advance of the adoption of a decision or settlement to enable the requesting authority's views to be taken into account.Article 5Secrecy and confidentiality of information5.1. Having regard to Article 64(7) of the Europe Agreement, neither competition authority is required to provide information to the other authority if disclosure of that information to the requesting authority is prohibited by the law of the authority possessing the information, or would be incompatible with important interests of the Party whose authority is in possession of the information.5.2. Each authority agrees to maintain, to the fullest extent possible, the confidentiality of any information provided to it in confidence by the other authority.Article 6Block exemptionsIn the application of Article 64 of the Europe Agreement as provided for in Articles 2 and 3, the competition authorities shall ensure that the principles contained in the block exemption regulations in force in the Community shall be applied in full. The State Competition and Consumer Protection Office shall be informed of any procedure related to the adoption, abolition or modification of block exemptions by the Community.Where such block exemption regulations encounter serious objections on the Lithuanian side, and having regard to the approximation of legislation as foreseen in the Europe Agreement, consultations shall take place in the Association Council, in accordance with the provisions contained in Article 9.The same principles shall apply regarding other significant changes in the Community or Lithuanian competition policies.Article 7Merger controlWith regard to mergers which fall within Council Regulation (EEC) No 4064/89 of 21 December 1989 on the control of concentrations between undertakings(1) and which have a significant impact on the Lithuanian economy, the State Competition and Consumer Protection Office shall be entitled to express its view in the course of the procedure, taking into account the time limits as provided for in the aforementioned Regulation. The EC Commission shall give due consideration to that view, without prejudice to any action under the Parties' respective competition laws.Article 8Activities of minor importance8.1. Anticompetitive activities whose effects on trade between the Parties or on competition are negligible, do not fall under Article 64(1) of the Europe Agreement, and therefore, are not to be treated under Articles 2 to 6 of the present implementing rules.8.2. Negligible effects within the meaning of paragraph 8.1 are generally presumed to exist when:- the aggregate annual turnover of the participating undertakings does not exceed ECU 200 million, and- the goods or services which are the subject of the agreement together with the participating undertakings' other goods or services which are considered by users to be equivalent in view of their characteristics, price and intended use, do not represent more than 5 % of the total market for such goods or services in the area of the common market affected by the agreement, and the Lithuanian market affected by the agreement.Article 9Association Council9.1. Whenever the procedures provided for in Articles 2 and 3 above do not lead to a mutually acceptable solution, as well as in other cases explicitly mentioned in the present implementing rules, an exchange of views shall take place in the Association Council at the request of one Party within three months following the request.9.2. Following this exchange of views, or after expiry of the period referred to in paragraph 9.1, the Association Council may make appropriate recommendations for the settlement of these cases, without prejudice to Article 64(6) of the Europe Agreement. In these recommendations, the Association Council may take into account any failure of the requested authority to give its point of view to the requesting authority within the period referred to in paragraph 9.1.9.3. These procedures in the Association Council are without prejudice to any action under the respective competition laws in force in the territory of the Parties.Article 10Negative conflict of competenceWhen both the EC Commission and the State Competition and Consumer Protection Office consider that neither of them is competent to handle a case on the basis of their respective legislation an exchange of views shall take place on request in the Association Council. The Community and Lithuania shall endeavour to find a mutually acceptable solution in the light of the respective important interests involved with the support of the Association Council, which may make appropriate recommendations, without prejudice to Article 64(6) of the Europe Agreement, and the rights of individual Member States of the European Communities on the basis of their competition rules.ECONOMIC ACTIVITIES UNDER THE ECSC TREATYArticle 11Treaty establishing the European Coal and Steel Community (ECSC)The provisions contained in Articles 1 to 6 and 8 to 10 shall also apply with respect to the coal and steel sector.Article 12Administrative assistance (languages)The EC Commission and the State Competition and Consumer Protection Office will provide for practical arrangements for mutual assistance or any other appropriate solution concerning in particular the question of translations.(1) OJ L 395, 30.12.1989, p. 1. Regulation as last modified by Regulation (EC) No 1310/97 (OJ L 180, 9.7.1997, p. 1).